—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that his due process rights were violated by the admission of the testimony of certain prosecution witnesses who testified following assurances that their cooperation with the prosecution would be conveyed to other Federal and State authorities. Because our order entered December 22, 1992 struck "all references to the Federal Bureau of Investigation report”, defendant’s remaining contentions are not properly before us and we decline to review those issues in the interest of justice (see, People v Bell, 161 AD2d 772, 773, lv denied 76 NY2d 937). (Appeal from Judg*1083ment of Supreme Court, Erie County, Armer, J. — Murder, 2nd Degree.) Present — Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.